DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 12-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amtrup et al. (“Amtrup”) (U.S. PG Publication 2014/0327940) in view of Chinen et al. (“Chinen”) (U.S. PG Publication No. 2007/0086675) and Bennett et al. (“Bennett”) (U.S. PG Publication No. 2017/0147858).

In regards to claim 1, Amtrup teaches a method, comprising: 
	receiving, by a user device, a plurality of preview images, wherein each preview image of the plurality of preview images includes image data (See FIG. 3); 
	for a preview image of the plurality of preview images, processing, by the user device in substantially real-time, the preview image to identify a document in the preview image (See ¶0054, 0088 and 0092; also see ¶0004 and 0065 in regards to the document which is taught to be the foreground object which the system is analyzing), wherein the processing includes determining an outline of the document (See ¶0092-0094).

	In a similar endeavor Chinnen teaches creating, by the user device and based on determining the outline of the document in one or more preview images of the plurality of preview images, a mask that hides a portion of the image data not associated with the document in the one or more preview images to reduce glare on the document (See ¶0066).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Chinnen into Amtrup because it helps to identify and isolate a foreground object in a sequence of images as described in ¶0005, thus improving overall quality image processing.
	Amtrup additionally fails to teach determining, by the user device, whether a parameter associated with glare of the document in an area inside the outline of the document in the one or more preview images satisfies a threshold after creating the mask; and providing, by the user device in substantially real-time, feedback to the user device, based on determining that the parameter does not satisfy the threshold, wherein the feedback includes an instruction to perform an action with respect to the user device or to the document.
	That is, although Amtrup teaches quality control such as reducing glare [See ¶0120], Amtrup then proceeds to invoke feedback from the user in order to recapture image data with improved quality control criteria [See FIG. 4], it is not described by Amtrup that some of these steps are done after a mask is created. As taught above, Chinnen does indeed indeed teach creating a mask outside of a border of the foreground object. In a similar endeavor Bennet teaches in ¶0021 providing a boundary wherein all pixels outside of the boundary are essentially eliminated in order to further process the 
	Therefore together Amtrup and Bennett teach determining, by the user device, whether a parameter associated with glare of the document in an area inside the outline of the document in the one or more preview images satisfies a threshold after creating the mask (See ¶0021-0022 of Bennett in view of ¶0092-0094, 0132 and 0135 of Amtrup, it is noted that Amtrup also does some image cropping of his own to remove background image data as seen in ¶0072); and 
	providing, by the user device in substantially real-time, feedback to the user device, based on determining that the parameter does not satisfy the threshold (See FIG. 4 and 5 of Amtrup), wherein the feedback includes an instruction to perform an action with respect to the user device or to the document (See FIG. 4 and 5 of Amtrup).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Bennett into Amtrup because it allows for clear depiction and removal of signal noise due to glare from at least a portion of the image as described in ¶0022.

In regards to claim 2, Amtrup fails to teach the method of claim 1, further comprising: automatically capturing, by the user device, an image of the document based on determining that the parameter satisfies the threshold.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Bennett into Amtrup because it allows for clear depiction and removal of signal noise due to glare from at least a portion of the image as described in ¶0022.

In regards to claim 6, Amtrup fails to teach the method of claim 1, wherein creating the mask comprises: assigning a pixel brightness level value, of the portion of the image data not associated with the document in the one or more preview images, to zero.
	In a similar endeavor Chinnen teaches wherein creating the mask comprises: assigning a pixel brightness level value, of the portion of the image data not associated with the document in the one or more preview images, to zero (See ¶0066).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Chinnen into Amtrup because it helps to identify and isolate a forground object in a sequence of images as described in ¶0005, thus improving overall quality image processing.

In regards to claim 7, Amtrup fails to teach the method of claim 1, wherein creating the mask comprises: changing a luminance value associated with one or more pixels, of the portion of the image data not associated with the document in the one or more preview images, to zero.
	In a similar endeavor Chinnen teaches wherein creating the mask comprises: changing a luminance value associated with one or more pixels, of the portion of the image data not associated 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Chinnen into Amtrup because it helps to identify and isolate a foreground object in a sequence of images as described in ¶0005, thus improving overall quality image processing.

In regards to claim 8, the claim is rejected under the same basis as claim 1 by Amtrup in view of Chinen and Bennett wherein the memories and processors may be taught as seen in ¶0008 and FIG. 2 of Amtrup.

In regards to claim 9, Amtrup teaches the user device of claim 8, wherein the feedback includes an instruction to perform an action with respect to the user device or to the object (FIG. 3-5).

In regards to claim 12, Amtrup teaches the user device of claim 8, wherein the one or more processors are further to: track, based on identifying the object in the one or more preview images of the plurality of preview images, the object in the one or more preview images (See ¶0092-0094).

In regards to claim 13, Amtrup teaches the user device of claim 12, wherein the one or more processors, when tracking the object in the one or more preview images, are to: track a position of the object, a size of the object, and/or an orientation of the object (See ¶0092-0094).

In regards to claim 14, the claim is rejected under the same basis as claim 7 by Amtrup in view of Chinnen and Bennett.

In regards to claim 15, the claim is rejected under the same basis as claim 1 By Amtrup in view of Chinen and Bennet, wherein the document is further taught as seen in ¶0004 and 0065 and is taught to be the foreground object which the system is analyzing, and wherein furthermore the user is prompted to take action as seen in FIG. 3-5, finally the computer-readable media is taught as seen in ¶0009.

In regards to claim 19, the claim is rejected under the same basis as claim 6 by Amtrup in view of Chinnen and Bennett.

In regards to claim 20, the claim is rejected under the same basis as claim 7 by Amtrup in view of Chinnen and Bennett.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amtrup et al. (“Amtrup”) (U.S. PG Publication 2014/0327940) in view of Chinen et al. (“Chinen”) (U.S. PG Publication No. 2007/0086675) and Bennett et al. (“Bennett”) (U.S. PG Publication No. 2017/0147858), in further view of Guerreiro (U.S. PG Publication No. 2018/0197039).

In regards to claim 3, Amtrup fails to teach the method of claim 1, wherein the parameter is determined based on at least one of: determining whether a percentage of bright pixels associated with one or more preview images satisfies a first threshold based on a glare histogram, or determining whether an average glare value of the one or more preview images satisfies a second threshold.
	In a similar endeavor Guerreiro teaches determining whether a percentage of bright pixels associated with one or more preview images satisfies a first threshold based on a glare histogram, or determining whether an average glare value of the one or more preview images satisfies a second 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Guerrero into Amtrup because glare halors may obstruct imaging details as described in ¶0005 and averaging values allows for more reliable calculations of image and glare data.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amtrup et al. (“Amtrup”) (U.S. PG Publication 2014/0327940) in view of Chinen et al. (“Chinen”) (U.S. PG Publication No. 2007/0086675) and Bennett et al. (“Bennett”) (U.S. PG Publication No. 2017/0147858), in further view of Wallace et al. (“Wallace”) (U.S. PG Publication No. 2018/0337917).

In regards to claim 4, Amtrup fails to teach the method of claim 1, wherein the document includes: a government-issued identification card, an employee identification card, a health insurance card, or a transaction card.
	In a similar endeavor Wallace teaches wherein the document includes: a government-issued identification card, an employee identification card, a health insurance card, or a transaction card (See ¶0011).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wallace into Amtrup because it allows for identification of document information for specific card types and authentication determination as described in ¶0011. 

In regards to claim 17, the claim is rejected under the same basis as claim 4 by Amtrup in view of Chinnen and Bennett, in further view of Wallace.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amtrup et al. (“Amtrup”) (U.S. PG Publication 2014/0327940) in view of Chinen et al. (“Chinen”) (U.S. PG Publication No. 2007/0086675) and Bennett et al. (“Bennett”) (U.S. PG Publication No. 2017/0147858), in further view of Penha et al. (“Penha”) (U.S. PG Publication No. 2016/0357400).

In regards to claim 5, Amtrup fails to teach the method of claim 1, wherein receiving the plurality of preview images comprises: receiving each of the plurality of preview images at a first resolution; and the method further comprises: automatically capturing an image of the document at a second resolution that is higher than the first resolution.
	In a similar endeavor Penha teaches wherein receiving the plurality of preview images comprises: receiving each of the plurality of preview images at a first resolution (See ¶0229); and 
	the method further comprises: automatically capturing an image of the document at a second resolution that is higher than the first resolution (See ¶0229).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Penha into Amtrup because it allows for various representation in image data as described in ¶0229.

In regards to claim 18, the claim is rejected under the same basis as claim 5 by Amtrup in view of Chinnen and Bennett, in further view of Penha.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amtrup et al. (“Amtrup”) (U.S. PG Publication 2014/0327940) in view of Chinen et al. (“Chinen”) (U.S. PG Publication No. 2007/0086675) and Bennett et al. (“Bennett”) (U.S. PG Publication No. 2017/0147858), in further view of Schiller et al. (“Schiller”) (U.S. PG Publication No. 2017/0193322).

In regards to claim 10, Amtrup fails to teach the user device of claim 9, wherein the instruction is to move the object or the user device away from a light source.
	In a similar endeavor Schiller teaches wherein the instruction is to move the object or the user device away from a light source (See ¶0051).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Schiller into Amtrup because it allows for movement of the device in such a way such that imaging glare may be removed or at least lessened as seen and described in at least ¶0051.

In regards to claim 11, Amtrup fails to teach the user device of claim 9, wherein the instruction is to angle the object away from a light source.
	In a similar endeavor Schiller teaches wherein the instruction is to angle the object away from a light source (See ¶0051).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Schiller into Amtrup because it allows for movement of the device in such a way such that imaging glare may be removed or at least lessened as seen and described in at least ¶0051.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amtrup et al. (“Amtrup”) (U.S. PG Publication 2014/0327940) in view of Chinen et al. (“Chinen”) (U.S. PG Publication No. 2007/0086675) and Bennett et al. (“Bennett”) (U.S. PG Publication No. 2017/0147858), in further view of Biswal et al. (“Biswal”) (U.S. Patent No. 10,183,614).

In regards to claim 16, Amtrup fails to teach the non-transitory computer-readable medium of claim 15, wherein the outline of the object is a bounding box.
	In a similar endeavor Biswal teaches wherein the outline of the object is a bounding box (See col. 10, li. 53-63).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Biswal into Amtrup because it allows for the easily-understood indication of detected objects as described in col. 10, li. 53-63, which not only indicates the presence and detection of the object, but also their position within the image data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483